                                                                   USDC-SDNY
                                                                   DOCUMENT
UNITED ST ATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                   DOC#:
                                                                   DATE FILED:\      I (2t /I j
 ANDRE YOUNGBLOOD,

                             Plaintiff,

                        v.
                                                                No. 15-CV-3541 (RA)
 CITY OF NEW YORK, DETECTIVE
                                                              OPINION AND ORDER
 LOUIS PENA #6992, OFFICER JESUS
 SANCHEZ #5644, and C.O. T.J. #19297,

                             Defendants.


RONNIE ABRAMS, United States District Court Judge:

         Plaintiff Andre Youngblood, proceedingpro se, brings this action pursuant to 42 U.S.C. §

1983. His allegations stem from his arrest, made pursuant to a warrant issued by a state

magistrate judge in South Carolina, on March 10, 2015, at which time Plaintiff was a patient at

St. Barnabas Hospital. In July 2017, the Court dismissed several of Plaintiffs claims pursuant to

Federal Rule of Civil Procedure 12(b)(6). Three of Plaintiffs claims survived: false arrest,

denial of a right to a fair trial, and deliberate indifference to serious medical needs. Following

the conclusion of discovery, the only remaining Defendants, Louis Pena and Jesus Sanchez,

moved for summary judgment. For the reasons stated below, Defendants' motion is granted in

its entirety.
                                            BACKGROUND 1

I.      Events Prior to Plaintiff's Arrest

        On March 5, 2015, Plaintiff Andre Youngblood sustained a deep gash to his right hand

due to a work-related accident. Plaintiff was admitted to St. Barnabas Hospital in the Bronx,

New York, where he immediately received treatment, including stiches and antibiotics, for the

wound. Soon after, the medical staff determined that he had suffered a flexor tendon rupture,

which would require surgery to repair. Plaintiff was also diagnosed with pneumonia.

        Plaintiff remained in the hospital for several days. He was initially scheduled to have

surgery on his hand "for exploration and flexor tendon mechanism repair" on March 6. Ex. M at

DEF022. However, because Plaintiff was taking antibiotics for pneumonia, his doctor decided

that the best course of action was to postpone Plaintiffs surgery, first to March 8 and then to an

unidentified time in the near future. See Ex. M (St. Barnabas Hospital Medical Records) at

DEF028 ("Dr. Patel ... was comfortable with his [pneumonia] improving appropriately [until]

he could tolerate the surgery[.]"); Ex.Mat DEF038 (postponing Plaintiffs surgery again "for

medical clearance"). The medical records reflect that Plaintiff was told his "surgery may safely


        1
          The following facts are uncontroverted unless otherwise noted. Because Plaintiff did not file a
Rule 56.1 Statement, the facts are drawn primarily from Defendants' Rule 56.1 Statement and the exhibits
filed with their summary judgment motion. See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,477
(2d Cir. 2005) (prose litigants are not exempt from complying with the local rules); see also Dkt. 154
(Defendants' Rule 56.2 Notice sent to Plaintiff).
         Nonetheless, the Court has not presumed the facts in Defendants' Rule 56.1 Statement to be
admitted. "[W]here a prose plaintiff fails to submit a proper Rule 56.1 statement in opposition to a
summary judgment motion, the Court retains some discretion to consider the substance of the plaintiffs
arguments, where actually supported by evidentiary submissions." Wali v. One Source Co., 678 F. Supp.
2d 170, 178 (S.D.N.Y. 2009). The Court thus construes Plaintiffs two letters - filed on July 1 and 8,
2019 - as submissions in opposition to the motion and considers the documentary evidence attached to
Plaintiffs July 1 letter. See Dkt. 157, 158. Accordingly, it will "conduct[] an independent review of all
of the evidence submitted by both parties, so as to ascertain whether the record actually reveals any
material disputed issues of fact." Wali, 678 F. Supp. 2d at 178. Only where Defendants' "Local Rule
56.1 statement is not contradicted by the court's review of the record" are their "assertions ... admitted as
a matter of law." Toliver v. Office-Dep 't of Corr. NYC, No. 10-CV-5354, 2013 WL 3783727, at *2 n. l
(S.D.N.Y. July 9, 2013).

                                                     2
be delayed[.] [T]he risk of surgery without medical optimization did not outweigh the benefit of

immediate repair." Ex. Mat DEF038.

        In light of this delay, St. Barnabas medical staff tried to discharge Plaintiff on March 9.

Plaintiff was told "many times [that] he is at a higher risk from ... infections[]" in the hospital,

Ex.Mat DEF042, and thus "it's best for [him] to get discharged, and go home," Ex. B, Pl.'s

Dep. 76:20-23. Plaintiff, however, "became angry and aggressive and refused the idea of ...

leaving the hospital." Ex.Mat DEF042; see also Ex.Mat DEF044 ("Discussed with [patient]

the risk of staying in the hospital but he is refusing to discharge at the moment."); Ex. B, PL' s

Dep. at 76:16, 77:10-11 (acknowledging that he "refused to go" when the doctor suggested

discharge).

II.     Plaintiff's Arrest

        On March 10, 2015, Plaintiff was arrested at St. Barnabas Hospital pursuant to a warrant

issued in South Carolina two months earlier. On January 14, 2015, the stepdaughter of

Plaintifr s brother alleged that Youngblood had attempted to sexually assault her. See Ex. C

(Incident Report) at DEF421. The incident report identified the suspect as "Andri Shere

Youngblood," an African American male who was 5'6 and 215 pounds. 2 Ex.Cat DEF421. The

next day, a magistrate judge issued a warrant for "Andri Youngblood" for the offense of

"criminal sexual conduct with [a] minor." See Ex. D (Arrest Warrant) at DEF00I. The U.S.

Marshals in South Carolina identified the suspect as a "non-compliant registered sex offender

from the state of New York," who "has not registered since being incarcerated by NYC Docs




        2
        In the "Narrative" section of the incident report, the suspect's name is spelled "Mr. Andre
Youngblood." See Ex. C at DEF421.

                                                    3
[sic] in 2007." Ex. F (U.S. Marshals Service Report oflnvestigation from Feb. 23, 2015) at

DEF446.

        Several searches for the suspect in South Carolina were unsuccessful. See Ex. F at

DEF446. But on February 16, 2015, the Marshals received "an anonymous tip ... that the

subject is currently hiding out in the Bronx, NY area with family." Ex.Fat DEF446.

Consequently, the Marshals contacted the New York/New Jersey Fugitive Task Force (the

"Fugitive Task Force") requesting assistance "with apprehending the subject" identified in the

warrant.      Fat DEF446.

        On March 10, 2015, the Fugitive Task Force, of which Defendant Detective Louis Pena

was a part, began its search for the suspect. It first went to the Bronx address provided in the

anonymous tip, where an unknown individual directed the officers to St. Barnabas Hospital. See

Ex.Fat DEF446. Once at St. Barnabas Hospital, officers went to Plaintiffs hospital room.

Upon entering the room, the officers first approached the other patient in Plaintiffs hospital

room and asked what his name was. That man's name, however, did not match the one on the

warrant. The officers then approached Plaintiff and asked for his name, to which he responded

"Andre Youngblood." Plaintiff was then arrested and discharged from the hospital. Plaintiff

insists that the warrant was not intended for him.

       Medical records from the day of Plaintiffs discharge confirm that the staff previously

tried to discharge him because "ideally we would like him to complete his [pneumonia

treatment] and then we can schedule his tendon repair in the near future." Ex. Mat DEF412. A

doctor also reported that, at the time of his discharge, "[h]is incisions [were] well healed and

[there was] no drainage or evidence of infection." Ex.Mat DEF412.




                                                 4
III.   Subsequent Detention & Medical Treatment

       Following his arrest and discharge from St. Barnabas Hospital, Plaintiff was transferred

to the 42nd Precinct and then to Bronx Central Booking. Defendant Jesus Sanchez was the

E.M.T. assigned to evaluate Plaintiff while he was at Bronx Central Booking. Sanchez noted on

the New York Police Department Medical Treatment of Prisoner Form that Plaintiff had a "cut

on right hand/old injury/seizures" but that he refused medical aid from Sanchez. Ex.Lat

DEF005 (NYPD Medical Treatment of Prisoner Form).

       Later that day, Plaintiff was arraigned. He refused to waive extradition to South Carolina

where he was charged with "the crime ofrape, criminal sexual misconduct of a minor." Ex. Q

(Fugitive Affidavit) at DEF397. He was then transferred to the Vernon C. Bain Correctional

Center ("VCBC"), where his hand was evaluated and treated the next day. See Ex.Rat DEF235,

249; Ex. B, Pl.'s Dep. 101:21-22. Plaintiff was detained at VCBC for approximately a month

before being transferred to Rikers Island. See Ex. B, Pl.'s Dep. 103:8-9. During his time at

VCBC and Rikers Island, Plaintiff continuously received treatment, including wound care,

antibiotics, and therapy, for his hand. See Ex. B, PL's Dep. 103:1-3; Ex.Rat DEF142-DEF249.

He was also referred to Bellevue Hospital for hand surgery; however, he did not have surgery

while in custody of the New York City Department of Correction. See, e.g., Ex.Rat DEF144;

Ex. B, Pl.'s Dep. 102: 13-19.

       On May 13, 2015, Plaintiff was indicted in the District of South Carolina for failing to

register as a sex offender between approximately June 2014 and January 2015. A request was

made to remove him to South Carolina. See Ex. S (Indictment) at DEF 432; Ex. T (Affidavit in

Support of Removal) at DEF434-DEF436; Ex. B, Pl.'s Dep. 103:17-18. After a hearing was held

to confirm that Plaintiff was the suspect wanted in South Carolina, Plaintiff was removed to the



                                                5
District of South Carolina where he plead guilty on July 18, 2016 for failing to register as a sex

offender. See Ex.Vat DEF427. He was sentenced to ten years in prison and currently remains

in the custody of the Federal Bureau of Prisons ("BOP"). Since being in BOP custody, Plaintiff

has had three surgeries on his hand. 3 See Pl.'s Ltr. (Dkt. 157).

IV.      Procedural History

         On April 28, 2015, Plaintiff filed the present action against Defendants Pena, Sanchez,

and a C.O., whom Plaintiff identified only as "T.J."4 Plaintiff filed an amended complaint on

June 16, in which he added the City of New York (the "City") as a defendant. Defendants City

and Pena subsequently moved to dismiss Plaintiffs claims pursuant to Federal Rule of Civil

Procedure 12(c). On June 27, 2016, Judge Analisa Torres, to whom the case was initially

assigned, granted in part and denied in part their motion to dismiss. Judge Torres dismissed all

claims brought against the City pursuant to Monell v. Department of Social Services, 436 U.S.

658 (1978). As to Defendant Pena, Judge Torres denied his motion to dismiss as to Plaintiffs

false arrest claim, but dismissed Plaintiffs claims for malicious abuse of process, excessive

force, deliberate indifference to serious medical needs, and violations of the First Amendment




        3
           In his opposition briefing, Plaintiff states that he has had six surgeries on his right hand. See
Pl.'s Ltr. (Dkt. 157). However, in his deposition, Plaintiff testified that he had three surgeries. See Ex. B
at 120: 19-22. The medical records filed by Plaintiff also establish that he only had three surgeries in BOP
custody. See Pl.'s Ltr (Dkt. 157) (June 12, 2018 report stating: "The patient states he had 3 surgeries on
his right hand for flexor tendon reconstruction for his right ring finger in 2016 approximately 1 year after
his initial injury.").
        4
            In the initial complaint, Plaintiff referred to the unidentified C.O. as both "T.I." (in the caption)
and "T.J." (in the rest of the complaint). In the amended complaint, Plaintiff referred to the unidentified
C.O. as "T.I." As it previously did in its July 2017 Opinion, the Court will refer to this Defendant as
"T.J .. " See July 24, 2017 Op. at 3 n. l.

                                                        6
and the Fourteenth Amendment Equal Protection Clause. Judge Torres granted Plaintiff leave to

amend his excessive force and deliberate indifference claims. 5

        In November 2016, Plaintiff filed a second amended complaint ("SAC")              the operative

complaint here- alleging six claims pursuant to§ 1983: (1) malicious abuse of process, (2)

denial of a right to a fair trial, (3) excessive force, (4) deliberate indifference, (5) violation of the

Equal Protection Clause, and (6) Monell municipal liability. The City and Pena again moved to

dismiss Plaintiffs claims, this time pursuant to Federal Rules of Civil Procedure 12(b)(6) and

12(f). 6 This Court granted Defendants' motion as to the majority of Plaintiffs claims. It

rejected Plaintiffs claim of municipal liability, thus dismissing the City from the action. But it

denied Pena's motion to dismiss as to two claims: denial of a constitutional right to a fair trial

and deliberate indifference to serious medical needs.

        Additionally, the Court noted that Plaintiff had yet to serve Sanchez or "T.J." As for

"T.J.," the Court required Plaintiff to provide identifying information for this defendant by

August 21, 2017, warning that failure to do so might result in dismissal of his claim against

"T.J." pursuant to Federal Rule of Civil Procedure Rule 4l(b). To date, Plaintiff has not

provided this information. Accordingly, the Court dismisses Plaintiffs claims against "T.J."

with prejudice. 7



        5
           On August 1, 2016, Plaintiff filed a second action (No. 16-CV-6100), referred to in the Court's
July 2017 Opinion as "Youngblood II." Plaintiff's claims in Youngblood II involved the same facts at
issue here, as well as nearly identical claims against the same Defendants. That action was consolidated
with this one and later dismissed with prejudice in the Court's July 2017 Opinion. See July 24, 2017 Op.
at 12.
         6
           Defendants did not move to dismiss Plaintiff's false arrest claim.
        7
           While "a prose litigant's claim should be dismissed for failure to prosecute 'only when the
circumstances are sufficiently extreme,"' Baptiste v. Sommers, 768F.3d212, 217 (2d Cir. 2014) (citation
omitted), those circumstances are present here. This litigation has been ongoing for almost four years, yet
Plaintiff has never provided any information to the Court or the City to identify "T.J." Indeed, Plaintiff
did not do so even after the Court explicitly warned him a year ago that this might lead to dismissal of

                                                     7
        The Court also ordered the Marshals to immediately serve Defendant Sanchez, who had

been identified several months earlier by the City as "an EMT with the name Jesus Sanchez and

shield number 5644 identified on plaintiffs injury to inmate form from the date of the incident,"

with the SAC. Dkt. 62. The Court, however, prohibited Plaintiff from bringing the previously

dismissed claims against Sanchez. Plaintiff served Sanchez on November 13, 2017.

        Following the Court's July 2017 Order, the parties conducted discovery on the three

remaining claims: (1) false arrest; (2) denial of a constitutional right to a fair trial; and (3)

deliberate indifference to serious medical needs. Now before the Court is Defendant Pena and

Defendant Sanchez's motion for summary judgment.

                                         LEGAL STANDARD

        Federal Rule of Civil Procedure 56 authorizes a court to grant summary judgment if the

movant establishes that "there is no genuine issue as to any material fact and that the movant is

entitled to judgment as a matter of law." Roe v. City of Waterbury, 542 F.3d 31, 35 (2d Cir.

2008). A fact is "material" if it "might affect the outcome of the suit under the governing law,"

and it is "genuinely in dispute" if "the evidence is such that a reasonable jury could return a

verdict for the nonmoving party." Id (citations omitted). In deciding such a motion, the Court

must "construe the facts in the light most favorable to the non-moving party and must resolve all

ambiguities and draw all reasonable inferences against the movant." Brod v. Omya, Inc., 653

F .3d 156, 164 (2d Cir. 2011 ). "It is well established that a court is ordinarily obligated to afford

a special solicitude to pro se litigants, particularly where motions for summary judgment are

concerned." Harris v. Miller, 818 F.3d 49, 57 (2d Cir. 2016) (per curiam) (citation and alteration




these claims. Because "T.J." has not been served and had no opportunity to participate in this litigation,
the "circumstances are sufficiently extreme" to warrant dismissal. Id.

                                                     8
omitted). Thus, "[c]ourts read the pleadings, briefs, and opposition papers of pro se litigants

'liberally and interpret them to raise the strongest arguments that they suggest."' Rivera v.

Goulart, No. 15-CV-2197 (VSB), 2018 WL 4609106, at *3 (S.D.N.Y. Sept. 25, 2018).

                                          DISCUSSION

I.      False Arrest & Denial of Fair Trial Claims Against Sanchez Fail for Insufficient
        Personal Involvement

        Sanchez contends that "[t]here are no facts on the record to indicate that [he] had any

personal involvement in the alleged constitutional violation," and thus he cannot be liable under

§ 1983. Defs.' Memo. at 16. The Court agrees, but only as to two of Plaintiffs three claims.

        "Section 1983 liability requires personal involvement." Blyden v. Afancusi, 186 F .3d

252, 271 (2d Cir. 1999). Therefore, "[i]t is well settled in this Circuit that personal involvement

of defendants in alleged constitutional deprivations is a prerequisite to an award of damages

under§ 1983." Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006). Personal involvement has

been "construed ... to mean direct participation, or failure to remedy the alleged wrong after

learning of it, or creation of a policy or custom under which unconstitutional practices occurred,

or gross negligence in managing subordinates." Black v. Coughlin, 76 F.3d 72, 74 (2d Cir.

1996). Whether a defendant was sufficiently personally involved is a question of fact. See

Farrell, 449 F.3d at 484.

       Plaintiff's only allegation involving Sanchez is that he checked on Plaintiff while he was

detained at Bronx Central Booking after his arrest and discharge from St. Barnabas Hospital.

Plaintiff does not dispute that, even though Sanchez approached him there, Sanchez was not

present at St. Barnabas Hospital when Plaintiff was arrested or at all involved in Plaintiffs

criminal proceedings following his arrest. There is thus no factual dispute that this was




                                                 9
Sanchez's only interaction with Plaintiff - and a very brief one at that. See Defs.' Rule 56.1

Stmt. Jr 31; Ex.Lat DEF005.

        These facts do not demonstrate sufficient personal involvement for Sanchez to be liable

under § 1983 for Plaintiffs claims of false arrest or denial of a right to fair trial. Nothing in the

record suggests that Sanchez was personally involved with, for instance, the execution of the

warrant, locating and arresting Plaintiff at St. Barnabas, or the alleged disclosure of improper

information to prosecutors after Plaintiffs arrest. By contrast, albeit a close question, the Court

concludes that there are sufficient facts to find Sanchez at least sufficiently involved in the

circumstances surrounding Plaintiffs health evaluation on March 10 for him to be liable for

deliberate indifference under§ 1983, if the elements are met.

II.     False Arrest Claim Against Pena

        Plaintiff alleges that he was falsely arrested on March 10, 2015 at St. Barnabas Hospital.

He does not dispute that he was arrested pursuant to a warrant, but argues that he was not the

individual described in the warrant because it had the "wrong name with no photo." SAC; see

also Pl.'s Ltr. (Dkt. 157).

        A false arrest claim under § 1983 incorporates the elements of the state law where the

arrest took place -here, New York. See Hui Ping Wang v. United States, No. 06-CV-3050, 2007

WL 9710550, at *5 (E.D.N.Y. Dec. 28, 2007). "The elements of a claim for false arrest under

New York law are that (1) the defendant intended to confine the plaintiff, (2) the plaintiff was

conscious of the confinement, (3) the plaintiff did not consent to the confinement and (4) the

confinement was not otherwise privileged." Sforza v. City of New York, No. 07-CV-6122, 2009

WL 857496, at *13 (S.D.N.Y. Mar. 31, 2009).




                                                  10
       "The existence of probable cause to arrest constitutes justification and is a complete

defense to an action for false arrest." Jenkins v. City ofNew York, 478 F.3d 76, 84 (2d Cir.

2007). Probable cause exists when "the officer[s] ha[ve] 'knowledge or reasonably trustworthy

information of facts and circumstances that are sufficient to warrant a person of reasonable

caution in the belief that the person to be arrested has committed or is committing a crime."'

United States v. Delossantos, 536 F.3d 155, 158 (2d Cir. 2008) (citation omitted). The existence

of a warrant generally establishes probable cause for an arrest. See Martinez v. City of New York,

340 F. App'x 700, 701-02 (2d Cir. 2009); Galarza v. lvfonti, 327 F. Supp. 3d 594,603 (S.D.N.Y.

2018) (explaining that the "[o]fficer ... had probable cause to arrest the plaintiff based on the

outstanding warrant").

       Here, there is no factual dispute that Pena had a warrant for Plaintiff's arrest and thus

probable cause to arrest Plaintiff on March 10 at St. Barnabas Hospital. The Fugitive Task

Force, which Pena was part of, arrested Plaintiff pursuant to the warrant signed by a magistrate

judge in South Carolina on January 15, 2015. See Ex. D at DEFOOL Plaintiff has not disputed

that the warrant was facially valid. The warrant was, therefore, sufficient to "create[] a

presumption that probable cause existed ... rebuttable only though proof of fraud, perjury or the

misrepresentation or falsification of evidence." Artis v. Liotard, 934 F. Supp. 101, 103

(S.D.N. Y. 1996). Although Plaintiff alleges that Pena "created false evidence of [a] warrant," no

evidence supports that. The undisputed fact that Pena had a valid warrant for Plaintiff's arrest is

alone enough to defeat his false arrest claim.

       Nonetheless, Plaintiff seems to argue that this was a false arrest because the warrant had

the "wrong" name. Pl.'s Ltr. (Dkt. 157). This argument has no factual or legal support.

Factually, this argument is unpersuasive because the name was not wrong, but only misspelled.



                                                 11
Plaintiff's name is "Andre Youngblood," and the warrant was for a man named "Andri

Youngblood." As such, Plaintiff's argument hinges on the difference of one letter        an "i"

instead of an "e" in the first name   even though his name was spelled correctly in the narrative

section of the incident report. Moreover, in his deposition, Plaintiff admitted to knowing that the

warrant was issued as a result of allegations made by his "brother's stepdaughter [who] claimed

that there was some sexual misconduct with [him] in South Carolina." Ex. B, Pl.'s Dep. at

101 :3-8. Indeed, Plaintiff ultimately plead guilty in South Carolina for failing to register as a sex

offender while living there. These admissions severely undercut Plaintiff's argument that there

was any mistaken identity at all.

        But even if the Court assumed arguendo that Plaintiff's allegations of mistaken identity

had some basis and that the warrant was erroneously used to arrest Plaintiff, the false arrest claim

against Pena would still fail. Courts in this circuit have repeatedly held that even where a

plaintiff can establish an actual case of mistaken identity, there is no constitutional violation so

long as there was probable cause for the arrest at the time. See, e.g., Francois v. United States,

528 F. Supp. 533, 536 (E.D.N.Y. 1981) ("A false arrest due to mistaken identity pursuant to a

valid warrant does not give rise to a constitutional violation."); Johnson v. City of New York, No.

15-CV-8195, 2017 WL 2312924, at *11 (S.D.N.Y. May 26,2017) ("Actual probable cause

existed to arrest Plaintiff, then - notwithstanding that she turned out not to be the subject of the

Warrant - as long as the arresting officers (and the Individual Defendants) 'reasonably believed

that the arrestee was that person."' (citation omitted)). In Afartinez v. City ofNew York, for

instance, the Second Circuit denied the claim of a plaintiff, who was mistakenly arrested

pursuant to a warrant, because the fact that "the physical description in the outstanding warrant

differed in skin tone, height and weight from plaintiff's physical appearance" were



                                                  12
"discrepancies ... too minor to preclude a finding of probable cause." 340 F. App'x at 701. Nor

does it matter that at the time of the arrest Plaintiff claimed his innocence as Pena had no duty to

"to explore and eliminate every plausible claim of innocence before making an arrest." Sforza,

2009 WL 857496, at *13 (citation omitted); see also Panetta v. Crowley, 460 F.3d 388, 395-96

(2d Cir. 2006) ("[A]n officer's failure to investigate an arrestee's protestations of innocence

generally does not vitiate probable cause.").

        Here, Pena had "reasonably trustworthy information of facts and circumstances" to

believe the warrant was intended for Plaintiff. Delossantos, 536 F.3d at 158. Plaintiff gave Pena

a name that matched the one on the warrant. See Ex. B, Pl.'s Dep. at 90:16-18 (stating that he

told the Fugitive Task Force his name was "Andre Youngblood"). Pena was not unreasonable in

disregarding the single letter misspelling between "Andri" and "Andre." See Johnson, 2017 WL

2312924, at * 11 (describing a difference in the spelling of plaintiff's actual name - Millicent

Johnson    and the one on the warrant    Millencent Johnson     as "undeniably slight"). Pena also

was aware that the suspect had listed aliases, including "Andre Shere Youngblood." See Ex. G

at DEF451. And notably, Plaintiff has not argued that the warrant's physical description of the

suspect, e.g., eye color and height, not match him. See Hill v. California, 401 U.S. 797, 802-03

(1971) (holding that an officer had probable cause to arrest a person "who fit the description" of

the suspect).

       Accordingly, there is no material dispute of fact at to whether Pena had probable cause to

arrest Plaintiff. Because "probable cause is a complete defense" to a false arrest claim, Little v.

City ofNew York, 487 F. Supp. 2d 426,439 (S.D.N.Y. 2007), Pena is therefore entitled to

summary judgment on this claim.




                                                 13
III.      Denial of Fair Trial Claim Against Pena

          Plaintiff raises a related argument that he was denied a right to a fair trial because Pena

"forwarded false evidence and false information of the wrong name with no photo on [the]

warrant to prosecutors." SAC. He also alleges that Pena "withheld exculpatory evidence,"

"misrepresented and falsified evidence throughout all phase of the criminal proceedings," and

"created false evidence of [a] warrant." SAC.

          "When a police officer creates false information likely to influence a jury's decision and

forwards that information to prosecutors, he violates the accused's constitutional right to a fair

trial, and the harm occasioned by such an unconscionable action is redressable in an action for

damages under 42 U.S.C. § 1983." Ricciuti v. N Y.C. Transit Auth., 124 F.3d 123, 130 (2d Cir.

1997). Unlike a false arrest claim, "a Section 1983 claim for the denial of a right to a fair trial

based on an officer's provision of false information to prosecutors can stand even if the officer

had probable cause to arrest the Section 1983 plaintiff." Garnett v. Undercover Officers C0039,

838 F.3d 265, 277-78 (2d Cir. 2016); see also Harris v. City ofNew York, 222 F. Supp. 3d 341,

351 (S.D.N.Y. 2016) (a denial of a right to a fair trial claim is actionable even if there was no

trial).

          The Court grants summary judgment to Pena on this claim as well. In brief, there is no

support in the record for Plaintiffs assertion that Pena created false information or made false

statements about Plaintiff that he shared with prosecutors. As an initial matter, Pena could not

have "created false evidence of [a] warrant" because he had no involvement with the issuance of

the warrant in South Carolina. SAC. As explained above, although probable cause is not a

defense here, Pena was reasonable       and correct     in believing that Plaintiff was the person

described in the warrant when he arrested him. Finally, there is nothing in the record even



                                                   14
addressing what statements Pena made to prosecutors after Plaintiffs arrest. The proceedings

that followed Plaintiffs arrest only further confirm the accuracy of whatever information was

shared with prosecutors. For instance, on June 23, 2015, before being extradited to the District

of South Carolina, Plaintiff was provided a hearing to ensure that he was the person wanted in

South Carolina. The judge confirmed that Plaintiff was that person. See Ex.Tat DEF434-

DEF436.8

        Therefore, construing the evidence in the light most favorable to Plaintiff and drawing all

reasonable inferences in his favor, the record is nonetheless devoid of anything that could create

a factual dispute as to whether Pena created and shared false information about Plaintiff.

IV.     Deliberate Indifference Claim Against Pena & Sanchez

        Lastly, Plaintiff contends that both Defendants were deliberately indifferent to his serious

medical needs in violation of the Fourteenth Amendment. In the SAC, Plaintiff alleges that he

was "forcibly discharged from medical care" at St. Barnabas Hospital and "denied medication"

as a result of "Pena conspir[ing] with Dr. Raja[,] a non-party[,] to forge medical release

documents." SAC. In his opposition to summary judgment, Plaintiff repeats this argument,

stating that "[D]efendants lie[d] to my doctor and sa[id] they [were] going to take me to court

and bring me back so they want me discharge[d] right away." Pl.'s Ltr. (Dkt. 157). Discharge

was a risk to his health, Plaintiff asserts, because he "was suppose[d] to go in [to] surger[y] the




        8
           In his opposition to Defendants' first motion to dismiss, Plaintiff argued that Pena fabricated
evidence because Pena told the judge at his arraignment "that he had checked and he had the 'right guy."'
Pl.'s Ltr. (Dkt. 37). Plaintiff has not raised that argument in opposing summary judgment. Even so, there
is nothing in the record to show Pena made this statement in court and, if he did, that he did not check or
have the "right guy." At this stage, a "nonmoving party may not rest upon mere conclusory allegations or
denials, but must set forth 'concrete particulars' showing that a trial is needed." Hollman v. County of
Suffolk, No. 06-CV-3589, 2011 WL 280927, at *3 (E.D.N.Y. Jan. 27, 2011).

                                                    15
next day." Pl.'s Ltr. (Dkt. 157). Yet, despite Pena's alleged promise to the doctor, Plaintiff was

never brought "back after get(ting] arraign[ed]." Pl.'s Ltr. (Dkt 158).

       In 2015, the Supreme Court's decision in "Kingsley [v. Hendrickson, 135 S. Ct. 2466]

altered the standard for deliberate indifference claims under the Due Process Clause" for pre-trial

detainees. Darnell v. Pineiro, 849 F.3d 17, 30 (2d Cir. 2017). As the Second Circuit explained,

"The Court rejected the requirement that, for such claims, a pretrial detainee establish a state of

mind component to the effect that the official applies the force against the pretrial detainee

'maliciously and sadistically to cause harm."' Id. at 21. Although Kingsley involved an

excessive force claim, Darnell subsequently read Kingsley to apply "beyond the excessive force

context" Id. at 35-36. As such, courts in this district have applied this new standard to a pretrial

detainee's claim of deliberate indifference to medical needs. See, e.g., Dawkins v. Copeland, No.

l 7-CV-9926, 2019 WL 1437049, at *8 (S.D.N.Y. Mar. 3 I, 2019).

       Accordingly, to survive summary judgment on his deliberate indifference claim, Plaintiff

must show that he "had a serious medical condition and that it was met with deliberate

indifference." Bruno v. City ofSchenectady, 727 F. App'x 717, 720 (2d Cir. 2018). As to the

first prong, "[t]here is no specific yardstick by which courts are to measure the seriousness of a

[plaintiffs] medical need." Butler v. Suffolk Cty. Corr. Facility Med. Ctr., No. l 1-CV-1463,

2013 WL 1193065, at *6 (E.D.N.Y. Mar. 22, 2013). Factors to consider include "(l) whether a

reasonable doctor or patient would perceive the medical need in question as important and

worthy of comment and treatment, (2) whether the medical condition significantly affects daily

activities, and (3) the existence of chronic and substantial pain." Id. The second prong, as to

deliberate indifference, now also demands an objective assessment, such that a "pretrial detainee

must prove that the defendant-official acted intentionally to impose the alleged condition, or



                                                 16
recklessly failed to act with reasonable care to mitigate the risk that the condition posed to the

pretrial detainee even though the defendant-official knew, or should have known, that the

condition posed an excessive risk to health or safety." Darnell, 849 F.3d at 35.

        A. Plaintiff's Medical Need

        As an initial matter, the Court rejects Defendants' contention that, based on the evidence,

no reasonable jury could find Plaintiffs injury sufficiently serious. Rather, the evidence,

particularly the medical records from St. Barnabas Hospital, establish that Plaintiffs hand injury

was significant. Although Plaintiff was admitted to St. Barnabas with a "hand laceration,"

Plaintiff was, at the time, "[u]nable to feel or move the 4th finger, partially able to flex and

extend the 5th digit, blunted sensation." Ex.Mat DEF0lO, DEF013. "[A]fter vigorous

irrigation," "[h]is skin was closed" with sutures and "he was started on empiric antibiotics for the

traumatic laceration with possible contamination." Ex.Mat DEF028.

        In any event, it is a mistake to focus only on the laceration, as Defendants do. As a result

of the laceration, Plaintiff was diagnosed with a ruptured flexor tendon that required surgery to

avoid potential nerve damage. See Ex.Mat DEF028, DEF038, DEF042. Plaintiff would

eventually have three surgeries between 2015 and 2016, in addition to undergoing therapy and

being prescribed pain medication in the weeks and months after. See Ex.Rat DEF153 (showing

that Plaintiff attended therapy on April 22, 2015); Pl.'s Ltr (Dkt. 157) (exhibits detailing his

surgeries between 2015 and 2016); Ex. R. at DEF241 (showing that Plaintiff "came complaining

of hand pain"). In the years following the injury, Plaintiff continued to have "pain and stiffness

in his right ring finger ... which [had] not improved over time." Pl.'s Ltr. (Dkt. 157) (Final

Report dated June 12, 2018). Thus, contrary to Defendant's assertion, Plaintiff suffered more

than an "[a]brasion[], laceration[], cut[], [or] bruise[]," and the facts here are distinguishable



                                                  17
from those in the cases cited by Defendants. See Defs.' Memo. at 9-10 (citing, e.g., Sonds v. St.

Barnabas Hosp. Corr. Health Servs., 151 F. Supp. 2d 303,311 ("[A] cut finger, even where skin

is 'ripped off,' as the plaintiff alleges, does not, as a matter oflaw, qualify as an injury severe

enough to justify civil rights relief.")).

        Certainly then, Plaintiff suffered an injury that "a reasonable doctor or patient would

perceive ... as important and worthy of comment and treatment," as well as one that

"significantly affects daily activities" and causes "chronic and substantial pain." Butler, 2013

WL 1193065, at *6. It is in fact "settled Second Circuit doctrine ... that chronic pain arising

from serious hand injuries satisfies the objective prong of Eighth Amendment deliberate

indifference analysis." Vining v. Dep 't of Corr., No. 12-CV-3267, 2013 WL 2036325, at *4-5

(S.D.N.Y. Apr. 5, 2013); cf Goodwin v. Kennedy, No. 13-CV-1774, 2015 WL 1040663, at *12

(E.D.N.Y. Mar. 10, 2015) (explaining that the fact that "[p]laintiff never sought further treatment

for his injuries ... [may] undermine[] the notion that the injuries were 'serious' and tends to

show that his injuries were not 'chronic"'). This, at minimum, creates a genuine factual dispute

as to the first prong of Kingsley.

        B. Deliberate Indifference

        Although Plaintiff can demonstrate he had a serious medical condition, there is no

evidence that either Pena or Sanchez were deliberately indifferent to that condition.

        Plaintiff contends that Pena "should have known" that discharging him from St. Barnabas

Hospital on March 10 and failing to return him that day "posed an excessive risk to [his] health."

Darnell, 849 F.3d at 35. But this argument is contrary to the evidence in the record, which

clearly establishes that there was no risk, let alone an "excessive risk," to discharging Plaintiff

from the hospital that day. Id. According to the medical records, on at least two occasions prior



                                                  18
to Plaintiffs arrest, doctors told Plaintiff that the surgery was not immediately necessary, even

recommending against having surgery at that time because "ideally we would like [him] to

complete his [pneumonia treatment] and then we can schedule his tendon repair in the near

future." Ex.Mat DEF412; see also Ex.Mat DEF038 ("[T]his surgery may safely be delayed[;]

the risk of surgery without medical optimization did not outweigh the benefit of immediate

repair.").

        Because the surgery could be delayed without risk, doctors tried to discharge Plaintiff

twice in the days before his arrest. Noting that "[h]is skin has been closed since initial exam and

he has no evidence of infection from this injury," the doctor raised the possibility of discharge

with Plaintiff on March 8, but Plaintiff"became angry and aggressive and refused the idea of

leaving the hospital." Ex. M at DEF042. One day later, the doctor again tried unsuccessfully

discharge Plaintiff:

    We explained ideally we would like him to complete his [antibiotics] and then we can
    schedule his tendon repair in the near future. He continued to aggressively refuse. Today he
    will be sent home with ABX recs per medicine and I will continue his Depakote TID as per
    Neurology recommendations.

Ex. Mat DEF41 l. Plaintiff even admitted these facts in his deposition. See Ex. B, Pl. 's Dep.

76:13-25, 77:1-25.

        Therefore, Plaintiffs allegation that "defendants lie[d] to my doctor" in promising to

return him to the hospital after his arraignment carries no force here. Pl.'s Ltr. (Dkt. 157). Not

only is it a conclusory allegation that this statement was even made, which cannot be relied on at

summary judgment, but there is also no evidence that Plaintiff needed to return to the hospital

after his arraignment. Hollman, 2011 WL 280927, at *3. While Plaintiff did tell "the judge" at

his arraignment "that I'm in pain and I need some medical assistance," Plaintiff also admitted

that he received immediate medical care upon entering VCBC that day. Ex. B, Pl.'s Dep. 98:20-

                                                 19
21, 101 :23-25, 102: 1. Thus, while the record establishes that Plaintiff required follow-up care

for his hand injury, there is no evidence that Plaintiff needed to remain in the hospital; that his

injury worsened in light of his discharge on March 10; or that he did not receive prompt medical

care after his arraignment. See Ferguson v. Cai, No. 11-CV-6181 (PAE), 2012 WL 2865474, at

*4 (S.D.N.Y. July 12, 2012) ("Where a claim concerns the temporary delay or interruption in the

provision of medical treatment ... then 'the focus shifts to the particular risk of harm faced by a

prisoner due to the challenged deprivation of care, rather than the prisoner's underlying medical

condition in the abstract.'" (citation omitted)). 9

        Based on this record, no reasonable person could have thought that discharging Plaintiff

on March 10 posed a risk to his health. As such, there is no genuine dispute of fact that Pena did

not act with deliberate indifference and is thus entitled to summary judgment on this claim.

        For similar reasons, Plaintiffs deliberate indifference claim against Sanchez also fails.

Sanchez's only interaction with Plaintiff was his brief attempt to evaluate Plaintiff while he was

detained at Bronx Central Booking. Indeed, Sanchez was not present at St. Barnabas Hospital

when Plaintiff was arrested nor privy to the decision to discharge Plaintiff. Sanchez thus cannot

be liable for any resulting harm - if there was any - due to the alleged forcible discharge.

Plaintiff, moreover, has failed to show that he was deprived of necessary medical assistance

while detained at Bronx Central Booking or that he needed to be promptly returned to the

hospital. Without that evidence, the Court cannot conclude that Sanchez knew or should have

known that failing to provide Plaintiff with medical assistance posed an excessive risk to his



        9
           To the extent Plaintiff argues deliberate indifference based on the fact that he did not have hand
surgery while in DOC custody, the Court need not consider that here. As Defendants point out,
"[P]laintiff fails to name any prison officials or medical professional within DOC" responsible for this
delay. Defs.' Memo. at 12. Pena and Sanchez cannot be liable for that delay because they had no control,
let alone involvement, with Plaintiff at any point after he was transferred to DOC custody on March 10.

                                                      20
health. If anything, Plaintiffs refusal of any medical care while at Bronx Central Booking is

directly contrary to the suggestion that Sanchez "knew, or should have known, that [Plaintiffs]

condition posed an excessive risk to [his] health or safety." Darnell, 849 F.3d at 35; see Ex.Lat

DEF005. Sanchez, therefore, is also entitled to summary judgment on this claim.

                                         CONCLUSION

         For the foregoing reasons, the Court grants Defendants' summary judgment motion. The

Clerk of Court is respectfully directed to terminate the motion at docket entry 151, and close the

case.

Dated:     November 21, 2019
           New York, New York




                                                21
